IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                     :      NO. 563
                                           :
ADOPTION OF THE PENNSYLVANIA               :      JUDICIAL ADMINISTRATION
RULES OF THE JUDICIAL ETHICS               :      DOCKET
ADVISORY BOARD                             :
                                           :
                                           :

                                        ORDER


PER CURIAM

      AND NOW, this 14th day of January, 2022, the proposals having been submitted
without publication in the interests of justice and efficient administration pursuant to
Pa.R.J.A. 103(a)(3):

      IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that the Pennsylvania Rules of the Judicial Ethics Advisory Board
(“Pa.R.J.E.A.B.”) are adopted in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. 103(b), and shall
be effective immediately, except that Rule 103(b) and Subchapter B of the Pa.R.J.E.A.B.
shall be effective July 1, 2022.

      Justice Brobson did not participate in the consideration or decision of this matter.